
	

113 S1311 IS: Expedited Disability Insurance Payments for Terminally Ill Individuals Act of 2013
U.S. Senate
2013-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1311
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2013
			Mr. Barrasso (for
			 himself, Mr. Enzi, and
			 Mr. Brown) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To provide for phased-in payment of Social Security
		  Disability Insurance payments during the waiting period for individuals with a
		  terminal illness.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Expedited Disability Insurance
			 Payments for Terminally Ill Individuals Act of
			 2013.
		2.Phased-in
			 payment of SSDI benefits during the waiting period for the terminally
			 ill
			(a)In
			 generalSection 223 of the Social Security Act (42 U.S.C. 423) is
			 amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (1),
			 in the matter following subparagraph (E), by striking or (ii)
			 and inserting (ii) subject to paragraph (2)(B), for each month beginning
			 with the first month during all of which the individual is determined under
			 subparagraph (D) of subsection (d)(2) to be under a disability and in which he
			 becomes so entitled to such insurance benefits, or (iii);
					(B)in paragraph
			 (2)—
						(i)in
			 subparagraph (A), by striking or at the end;
						(ii)by
			 redesignating subparagraph (B) as subparagraph (C);
						(iii)in subparagraph
			 (C), as so redesignated, by striking (ii) and inserting
			 (iii); and
						(iv)by
			 inserting after subparagraph (A) the following new subparagraph:
							
								(B)in any case in which clause (ii) of
				paragraph (1) of this subsection is applicable, the first month for which the
				individual becomes entitled to such disability insurance benefits, subject to
				the phase-in percentage period described in paragraph (3)(A),
				or
								; and
						(C)by adding at the
			 end the following new paragraph:
						
							(3)(A)For purposes of
				paragraph (2)(B), in any case in which clause (ii) of paragraph (1) of this
				subsection is applicable, an individual's disability insurance benefit for the
				earliest period of 2 consecutive calendar months throughout which the
				individual has been entitled to such insurance benefits shall be equal to the
				product of the benefit amount determined under paragraph (2)(B) (as determined
				before application of this paragraph) and—
									(i)for the first calendar month, 50
				percent; and
									(ii)for the second calendar month, 75
				percent.
									(B)If an individual who has been
				determined under subparagraph (D) of subsection (d)(2) to be under a disability
				has been entitled to a disability insurance benefit on such basis for 12
				consecutive calendar months, the individual's disability insurance benefit for
				any month during the subsequent period of 12 consecutive calendar months shall
				be equal to—
									(i)the benefit amount determined under
				paragraph (2)(B) (as determined before application of subparagraph (A));
				minus
									(ii)the quotient obtained by dividing the
				total amount of disability insurance benefits provided to the individual during
				the earliest period of five consecutive calendar months for which the
				individual was entitled to such benefits on such basis by 12.
									(C)If an individual who has been
				determined under subparagraph (D) of subsection (d)(2) to be under a disability
				has been entitled to a disability insurance benefit on such basis for 24
				consecutive calendar months, the individual's disability insurance benefit for
				any subsequent month shall be equal to 95 percent of the benefit amount
				determined under paragraph (2)(B) (as determined before application of
				subparagraphs (A) and (B)).
								;
				and
					(2)in subsection
			 (d)(2), by adding at the end the following:
					
						(D)For purposes of clause (ii) of
				paragraph (1) of subsection (a), an individual shall be determined to be under
				a disability upon submission of a diagnosis of a terminal illness (as defined
				in section 1861(dd)(3)(A)) that has been certified by not less than 2
				physicians (as defined in section 1861(r)(1)) who are not related (as defined
				in section 267(c)(4) of the Internal Revenue Code) and are not in the same
				physician group
				practice.
						.
				(b)Report to
			 CongressNot later than 12 months after the date of the enactment
			 of this Act, and each year thereafter, the Commissioner of the Social Security
			 Administration, in coordination with the Inspector General of the Social
			 Security Administration, shall submit to the relevant committees of Congress a
			 report that evaluates the provision of disability insurance benefits to
			 terminally ill individuals, including—
				(1)the total number
			 of individuals who—
					(A)filed
			 applications for disability insurance benefits (as determined under section
			 223(a)(3) of the Social Security Act) based on a diagnosis of a terminal
			 illness;
					(B)receive such
			 benefits;
					(C)die within 6
			 months of first receiving such benefits;
					(D)die within 12
			 months of first receiving such benefits;
					(E)receive such
			 benefits during the period described in section 223(a)(3)(B) of the Social
			 Security Act; and
					(F)receive such
			 benefits during the period described in section 223(a)(3)(C) of the Social
			 Security Act;
					(2)the total amount
			 expended, including related administrative expenses, for the provision of
			 disability insurance benefits under section 223(a)(3) of the Social Security
			 Act to individuals diagnosed with a terminal illness; and
				(3)recommendations
			 for such legislation and administrative actions as are determined appropriate
			 for preventing fraud, waste, and abuse related to such benefits.
				(c)Effective
			 dateThe amendments made by this section shall apply to benefits
			 payable for months beginning after December 31, 2013.
			
